 GENERAL MOTORS CORPORATION,ETC229APPENDIX-ContinuedBACKPAY COMPUTATION FOR LONG TERM CLAIMANTS WHOSE BACKPAYIS CONTINUING-ContinuedCalendarGrossAdjustNetNetTotalGroup C (name and period)Quartersbackpayment IinterimQuarterlybackpayearningsbackpayWright, Joseph C$1961-2$207 66$20 77$5768$129 21(6-12-61 andcontinuing)3899 8689 99164 23645 644899 8689 99524 24285 631962-1899 8889 99282 11527 762899 8689 99359 11460 763899 8689 99000809 874899 8689 99195 91613 961963-1899 8689 99350 38459 492899 8689 99893 320 003899 868999866 270 004899 8689991 154 710 001964-1899 868999879 850 002899 8689 991 078 330 00$3 922 32Total Group C_13 443 45Total all groups35 542 38IA 10-percent adjustment was applied to all employees,except for Howard S Grey whose adjustmentwas computed at 15 percentGeneial Motors Corporation,Buick-Oldsmobile-Pontiac AssemblyDivisionandInternational Union,United Automobile, Aero-space and Agricultural ImplementWorkers of America,(UAW), AFL-CIO.Case No 31-CA-5401April 20, 1966SUPPLEMENTAL DECISION AND ORDEROn October 30, 1964, the National Labor Relations Board issueda Decision and Order in the above-entitled proceeding,'reversingTrial Examiner Howard Myers' Decision and dismissing the com-plaint in its entiretyIn so finding, the Board held, contrary to theTrial Examiner, that Respondent did not violate Section8 (a) (5)and (1) of the Act by leasing the OK parking lot at its South Gate,California, plant, to Pacific Motor Trucking Company 2 on June 17,1963, and transferring its department 66 drivers to other unit fobsbecause those actions constituted a change of method and work reas-signmentand assuch were permitted by the managerial rights clauseas wellas other provisions of the contract with the Union1149 NLRB 396s Herein called PMT158 NLRB No 24 230DECISIONS OF NATIONAL) LABOR RELATIONS BOARDUpon the Union's petition to review "and set aside the Board'sOrder, the Court of Appeals for the District of Columbia Circuit'remanded the proceeding to the Board for clarification of its opinion.Pursuant to the court's remand, the Board has considered the TrialExaminer's Decision, the exceptions to his Decision and briefs to theBoard, the briefs to the court, the briefs to the Board following thecourt's remand order, and the entire record in the case 4 The Boardadheres to its dismissal of.the complaint for the reasons set forth imits earlier Decision as further explicated herein.In its remand order, the court asked the following questions :1.Did the Board find there was contracting out to PMT ofwork formerly performed by the bargaining unit?The Board did not find, and it does not now find, that there wascontracting out to PMT of work formerly performed by the bargain-ing unit. - As noted above, the Board did find in agreement withRespondent that the leasing of the OK lot to PMT on June 17 andits plan thereafter to transfer its 18 department 66 drivers to otherjobs in the bargaining unit at the plant were not within the contem-plation of theFibreboardandTown c6 Countrydecisions 5 as suchmoves constituted a change of method without resultant layoffs or dis-charges and were permitted under the management provision ofRespondent's national agreement with the Union.- 2.Did the Board hold that the management clause of the bar-gaining agreement authorized contracting out without collectivebargaining?Noting, as stated above, that Respondent's action was a change inmethod of operation rather than "contracting out," the Board held,and now reaffirms that holding, that the Respondent's action was"authorized" by the management clause of the collective-bargainingagreement.As the Board stated in its earlier decision, the OK park-ing lot, prior to June 17, adjoined the end of the assembly line andwas used by Respondent for temporarily parking cars while its cardistribution department, which consisted of nonunit clerical employ-ees, made up the loads or groups of cars to be turned over to PMT ata later point for shipping.The other lot, which was adjacent to, butseparated -by a fence with a gate from, the OK lot, was leased from's InternationalUnion, 'United Automobile, Aerospace & Agricultural Implement Work-ers of America(UAW) v.N.L.R.B.,60 LRRM 2283(C.A.D.C.)October 1, 1965.A The Union's request for oral argument before the Board is hereby denied as therecord, the exceptions,and the briefs adequately present the issues and positions of theparties.3 .Fibreboard Paper Products Corporation,138 NLRB 500,enfd.sub nom.East BayUnion of Machinists,Local 1304,United !Steelworkers of America,AFL-CIO v.N.L.R.B.,322 F.2d 411(C.A.D.C.),affd.379 U.S. 203;Town&Country Manufacturing Company,Inc., et al.,136 NLRB 1022,enfd.316 F.2d 846(C.A. 5). GENERAL MOTORS CORPORATION, ETC.231Respondent for temporarily parking cars to be loaded on PMT haul-away trucks or multilevel rail carriers.On approval of the assembled cars in Respondent's car conditioningdepartment, employees in the bargaining unit, known as drivers ofunlicensed cars, drove the cars to the end of the assembly line.BeforeJune 17, 6 of the 18 employees in department 66, all of whom werealso in the bargaining unit, then drove the cars to numbered "spots"in the OK lot, which they noted on the manifests that accompaniedeach car.The manifests were sent to Respondent's car distributiondepartment, which made up the loads for various dealers, and weregiven to the other 12 department 66 drivers who drove the cars fromthe spots in the OK lot to the shipping building near the PMT lot.These 12 department 66 drivers then raised the hood and deck lid ofthe car, checked the battery to make sure there was a sufficient charge,emptied and partly refilled the gasoline tank, and picked up certainuninstalled accessories from the shipping building and placed themin the trunk.The 12 drivers left the cars which were jointly checkedby a plant protection employee of Respondent and a PMT checker,with the latter assuming responsibility for the cars on behalf of PMT.PMT employees classified as yard or gatemen came through the gateand drove the cars to the PMT lot where they were parked in aislesrespectively designated for shipment by haulaway trucks or multi-level rail carriers.The PMT truck dispatcher allocated the haulawayloads to PMT truckdrivers who loaded the cars on the trucks anddrove the loads to the dealers.The PMT rail dispatcher instructedother PMT employees classified as loaders to load specific groups ofcars on the rail carriers.TAs indicated above, the OK lot was leased to PMT on June 17 andthe two lots were consolidated into one PMT lot in order to permitRespondent to change its method of turning completed cars over toPMT from load shipping to single-car shipping.With the leasingof the OK lot to PMT, the fence, which separated the two lots, wasremoved and the point of delivery of completed cars to PMT wasmoved from the old shipping building near the fence to a new ship-ping canopy located 35 to 40 feet west of the end of the assembly line.The nonrepresented clerical employees in Respondent's car dis-tribution department no longer performed the work of making up theloads which were to be shipped by PMT. As this function was nowto be performed by PMT truck and rail dispatchers, Respondent afterJune 17 was able to turn, cars over to PMT individually at the newdelivery point as they: `came off the assembly line instead of waitinguntil loads of 4 to 12 cars were accumulated in the OK lot for truckor rail shipment. Since June 17, the nondriving or service functionshave been performed by assembly line employees of Respondent before 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe cars are taken by Respondent's drivers of unlicensed cars to thenew shipping canopy.Here they are inspected by a plant protectionemployee of Respondent and a PMT checker. The cars are thenturned over to PMT yard or gatemen who drive them to spots des-ignated in the manifest either in the former OK lot for rail shipmentor to the old PMT lot for shipment by truck. The manifests, whichat this juncture are referred to as car shippers, go to the PMT truckand rail dispatchers who, in contrast to the pre-June 17 situation, arenow responsible for making up the loads which are to be handled byPMT loaders and truckdrivers for shipment to dealers.In sum, Respondent changed from load lot to single-car shipping.The Union in its brief to the court conceded that the foregoingchange "wasa genuine change in mnethods."[Emphasis supplied.]And, although the Union originally objected to Respondent's actionas bringing about the loss of 18 unit jobs, it also conceded in its briefto the Board on remand that the elimination of the jobs of 12 depart-ment 66 dirvers, who had been assigned to driving cars from the num-bered spots in the OK lot to the shipping building near the pre-.June 17 fence, was a permissable unilateral methods change under themanagement rights clause.However, the Union still contends thatRespondent violated the Act in that the jobs of the other six depart-ment 66 drivers who, prior to June 17, drove cars from the end of theassembly line to the numbered spots on the OK lot, constituted workwhich was not eliminated but was instead improperly "contracted,out" to PMT drivers without prior Respondent consultation with theUnion.We do not agree.The Union, as noted above, conceded that the change from load lotto single-car shipping was a "genuine change in methods." The Boardfound that this change was not a mandatory bargaining subject as itwas permitted by paragraph '(8) of the national agreement whichreserved, as the "sole responsibility" of Respondent, actions and deci-sions concerning "the methods ... and means" of its operations.6Respondent, in the exercise of its contractual right to do so, eliminateddepartment 66. Its action was not merely to remove some drivingfunctions from that department.Thus, the driving work, which isnow performed by PMT employees, is an aspect of the new delivery,system and not a residual function of department 66.For these reasons the Board found in its earlier Decision, andhereby reaffirms its finding, that Respondent's elimination of depart-ment 66 did not violate Section 8(a) (5) and (1) of the Act, as suchconduct was authorized by the management clause of the bargainingagreement.6See ShellOil Company,149 NLRB 283,289, wherein it was found that an employerdoes not violate its duty to bargain when the unilateral action is"consistent" with the,parties'collective-bargaining agreement. GENERAL MOTORSCORPORATION, ETC.2333.Did the Board find that, although some contracting outoccurred, there was no significant effect upon the bargaining unitbecause(a) there were no immediate,layoffs?(b) the amount of contracting out wasde minimise(c) for. any otherreasons?Again noting that the Board viewed Respondent's action as a changein methods of operation within the mentioned management clause,the Board,as anadditional ground for its dismissal of the complaint,relied onthe fact that the change did not result in any significantdetriment to the employees in the bargaining unit?The Boardreaffirms that position.The Union conceded that the change from the load-lot to the single-car system "achieved substantial efficiencies ...." It does not appearfrom the record that there were any layoffs as a result of the change.Rather, the record shows that the department 66 employees were reas-signed to other unit jobs at the same rate of pay when the departmentwas eliminated.While it is true that some department 66 driverswere soon thereafter given unit work as drivers of unlicensed cars ata rate which was 5 cents below their previous rate, this was the directresultof anagreement between the Union and Respondent as to thetransfer of these employees.Thus, the record does not establish thatdepartment 66 employees or any other employees in the unit sufferedany significant detriment from Respondent's abolition of department66.As the Board indicated in its earlier Decision, the mere reassign-ment of an employee to another unit job does not by itself necessarilyconstitute significant detriment to the employees in the bargainingunit requiring that the employer bargain collectively before effectingsuch a change."7 SeeKennecott Copper Corporation(ChinoMines Division),148 NLRB 1653, 1654,wherein the Board stressed"the fact that the Respondent'sallegedly unlawful actsresulted in no significant detriment to the employees in the . . . unit . ..See alsoAllied Chemical Corporation(National Aniline Division),151 NLRB 718,set aside 358F. 2d 234(C.A. 4).8Moreover,as the Union now contends that only six of the department 66 employeeswere Improperly affected by Respondent's conduct,the Board is reinforced In its originalconclusion as to the minimal impact that resulted from the reassignment of this smallernumber of employees.The Board has already pointed out that these department- 66drivers experienced no loss of jobs as they were given work in the unit.In addition, noevidence was adduced as to`any demonstrable adverse impact on other employees in theunit which in all probability contained at least a majority of the 3,000 employees at theSouth Gate plant.SeeWestinghouse Electric Corporation(Mansfield Plant),150 NLRB1574, wherein it was found that there was no obligation to bargain about changes whichhad "no demonstrable adverse impact"on employees in the unit.Member Jenkins-would advise the court that inasmuch as the original decision didnot find that there was contracting out of work,the degree of effect on the bargainingunit was not found in that decision to be significant;he does not now consider sucheffects or lack of them to be material to disposition of the case and would dispose of Iton the grounds mentioned previously herein ; but If he considered that there had been acontracting out of work,he would not find the effects to bede msnimis. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, in support of its dismissal of the complaint, the Boardrelies on the principle that the finding of an 8 (a) (5) violation rests onan "evaluation of the [Company's] overall conduct . . . ." 9Here, asthe Board stated in its earlier Decision, there were a series of con-ferences between management and the Union during a 6-week periodpreceding the elimination of department 66. In the course of thesediscussions, Respondent clearly set forth its plans for the change inmethod and the Union stated its opposition thereto without, however,requesting any delay or suggesting alternative courses of action.Theparties having thoroughly discussed the prospective change, the local'sshop committee at four meetings with plant management from June 13to 20 concentrated on resolving their differences as to Respondent'sassignment of department 66 drivers at their old rate of pay to assemblyline jobs in the bargaining unit. It is thus clear from this record thatthe Union had advance notice of the change and had ample oppor-tunity to discuss and protest Respondent's plan. It is also significantthat the Union made no counterproposals and proceeded on June 13 tosettle its differences with management as to the effect of the changeof method.In the light of these facts, the Board finds that, whether or not theprojected change of method falls within the category of "contractingout," Respondent by its "overall conduct" fulfilled any claimed dutyto bargain it purportedly had under the Act.Accordingly, the Board affirms its dismissal of the complaint in itsentirety.[The Board dismissed the complaint.]CHAIRMANMCCULLOCH and MEMBER ZAGORIA took no partin theconsideration of the above Supplemental Decision and Order.'Hartmann Luggage Company,145 NLRB 1572, 1573; see alsoWestinghouse ElectrictJorporation (Mansfield Plant),supra.Local #245, InternationalPrintingPressmen and Assistants'Union of North America, AFL-CIOandSpencer-Walker Press,Inc.Local #69, InternationalTypographical Union, AFL-CIOandSpencer-Walker Press, Inc.Cases Nos. 8-CD-71 and 8-CD-77.April 20,1966DECISION AND DETERMINATION OF DISPUTEThe present proceeding is brought under Section 10(k) of theNational Labor Relations Act, as amended, upon charges filed by158 NLRB No. 32.